                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION


CHERYL RAFFERTY,

                    Plaintiff,

v.                                                    Case No: 5:17-cv-426-Oc-40PRL

RETRIEVAL-MASTERS CREDITORS
BUREAU, INC.,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Defendant's Motion to Tax Costs on Behalf of

Retrieval-Masters Creditors Bureau, Inc. (Doc. 130) filed on March 15, 2019. The United

States Magistrate Judge has submitted a report recommending that the motion be

granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 1, 2019 (Doc. 132), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion to Tax Costs on Behalf of Retrieval-Masters Creditors Bureau,

Inc. (Doc. 130) is GRANTED in the amount of $764.45.
      DONE AND ORDERED in Orlando, Florida on April 16, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
